Citation Nr: 0118213	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  97-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a 
right foot injury.

3.  Entitlement to service connection for a skin condition.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This appeal arises from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD) and 
determined inter alia that claims for service connection for 
a right foot injury and for psoriasis were not well grounded. 

The veteran submitted a notice of disagreement in March 1997.  
The RO issued a statement of the case (SOC) in August 1997 
and received the veteran's substantive appeal in October 
1997.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for service connection for PTSD, for 
residuals of a right foot injury, and for a skin condition.

The claims file reflects that in October 1997 the veteran 
requested a hearing before a member of the Board.  In August 
1999, the RO notified the veteran that a hearing had been 
scheduled for October 28, 1999.  The claims file reflects 
that the notification letter was returned to the RO unclaimed 
from two different California mailing addresses and that the 
veteran failed to appear at the scheduled time.  

The claims file further indicates that in January 2001 the 
Boston RO notified the veteran that a hearing had been 
scheduled for March 12, 2001 (the veteran's claims folder was 
transferred to this RO in March 2000).  The notification 
letter was sent to the veteran at the Massachusetts address 
shown on the current VA Form 21-22, Appointment of Veterans 
Service Organization As Claimant's Representative, which the 
veteran executed on January 4, 2001.  The veteran failed to 
report for the hearing, although the RO notification letter 
has not been returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report or requested rescheduling of the hearing.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2000).

Entitlement to service connection for residuals of a right 
foot injury and for a skin condition will be addressed in the 
REMAND portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service nor 
can it be presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5107; § 5107(b) (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107)); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The National Personnel Records Center (NPRC) forwarded the 
veteran's service medical records (SMRs) to the RO in 
September 1968.  The SMRs, including an October 1967 
separation examination report, are negative for any relevant 
complaint or treatment.

In July 1996, the veteran submitted a claim for VA 
compensation benefits claiming PTSD among other disorders.  
He indicated that he had not had any prior treatment for 
PTSD.  

In August 1996, the RO requested that the veteran submit any 
additional relevant medical evidence.  In response, received 
that same month, the veteran submitted a statement of 
stressors from active service in Vietnam and other locations.  

The veteran underwent a VA compensation and pension mental 
disorders examination in October 1996.  The examiner noted 
that the claims folder contained no previous psychiatric 
entries.  The veteran's chief complaint was trouble with his 
memory and other cognitive difficulties that seemed to arise 
after an altercation in 1980 with a police officer, from 
which the veteran received a head injury.  The veteran 
reported 50 sporadic jobs since active service.  He reported 
various events in Vietnam, such as trucking fuel from one 
location to another.  He recalled that his fuel transport 
truck caught fire during one trip from the coast to an inland 
destination and that local villagers pointed out the flames 
so that he could extinguish the fire.  He recalled being in a 
guard tower when friendly forces fired toward or at him.  He 
felt that his major problems were distractibility, attention 
deficits, and poor concentration ability since his head 
injury.  

The examiner noted that the veteran dressed appropriately, 
that his speech was slow but fluent and logical.  His mood 
was slightly anxious and apprehensive.  There was no 
psychotic thinking or suicidal/homicidal ideation.  The 
veteran was alert and fully oriented.  Arithmetic 
calculations were correct and abstractions were satisfactory.  
His judgment was satisfactory.  He recalled four out of four 
objects after 5 minutes.  He had fair insight.  The examiner 
gave no Axis I diagnosis, no Axis II diagnosis, and assigned 
a Global Assessment of Functioning (GAF) score of 75 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a 
score of 71 to 80 is indicative of transient, if any, 
symptoms that are expectable reactions to psychosocial 
stressors resulting in no more than slight impairment in 
social, occupational, or school functioning, i.e., 
temporality falling behind in schoolwork.  See 38 C.F.R. 
§ 4.125 (2000)]. 

A neurological consultation was recommended for the complaint 
of memory problems.  On subsequent neurology examination, 
conducted that same day, the veteran reported that he felt 
that he had PTSD and that his stress led to compulsive 
behavior.  He reported that he slept fairly well and that he 
had no home other than his van.  He felt that job stress was 
the chief reason for his unemployability and that his 
psychiatric condition was to blame for that.  The neurologist 
felt that the veteran demonstrated no definite neurological 
deficit except for a general slowing of mentation.  No 
further studies were deemed necessary.  

In a November 1996 rating decision, the RO denied the claim 
of entitlement to service connection for PTSD on the basis of 
no medical evidence of PTSD.  The veteran submitted 
statements of stressors at various times thereafter.  

The RO also attempted to obtain private medical records from 
any source reported by the veteran.  The responses obtained 
reflect post-service treatment for various disorders, but 
none are for PTSD or any nervous condition.  The RO also 
obtained VA outpatient treatment reports; however, these too 
were negative for PTSD or any nervous condition.  

In October 1997, the veteran argued in his substantive appeal 
that he had stress from exposure to diesel fuel at a fuel 
dump.  


II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board notes that a claim may be decided without 
providing assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  VCAA, §§ 3-4 (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
this case, due to the lack of competent evidence 
demonstrating that the veteran has PTSD, the Board is of the 
opinion that such assistance would not be required.  In any 
event, by virtue of an SOC and Supplemental Statement of the 
Case (SSOC) issued during the pendency of the appeal, the 
veteran and his representative were given notice that medical 
evidence of a diagnosis of PTSD is necessary to establish the 
claim; and, the RO has made reasonable efforts to obtain 
relevant records adequately identified, in fact, it appears 
that all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder and NPRC has indicated that all available records have 
been forwarded.  VA examinations were conducted, and copies 
of the reports associated with the file.  

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  A chronic disease will be considered to have 
been incurred in service when manifested to a degree of 10 
percent or more within 1 year from the date of separation 
from active service.  See 38 C.F.R. § 3.307 (2000).  
Psychosis shall be considered a chronic disease within the 
meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309 (2000).

In addition, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § Sec. 4.125(a) (2000); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, his lay 
testimony-alone-may establish the occurrence of the claimed 
in-service stressor in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f) (2000); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the medical evidence reveals that the veteran 
does not have PTSD or any other nervous disorder.  Thus, 
further evaluation for evidence of combat or verification of 
a claimed non-combat stressor is not necessary.  The only 
evidence in favor of the claim is the veteran's assertion 
that he has PTSD; however, as a layman without proper medical 
training and expertise, the veteran is not competent to 
provide probative evidence on a medical matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the Board cannot assign any weight to the 
veteran's lay assertion of PTSD.  The Board finds that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); § 5107(b) (as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  


ORDER

Service connection for PTSD is denied.


REMAND

The RO has determined that claims of entitlement to service 
connection for residuals of a right foot injury and for a 
skin condition are not well grounded.  As alluded to above, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2. Thereafter, the RO should readjudicate 
the issues remaining on appeal, and if any 
benefit sought remains denied, the veteran 
and his representative should be provided 
with an SSOC containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

 



